Title: To John Adams from Jonathan Sewall, 15 February 1764
From: Sewall, Jonathan
To: Adams, John


     
      Dear Brother John
      Boston 15th. Feby. 1764
     
     You may remember we had some Confab. together about having the Small Pox in Concert. I intend next week (Thursday) to be inoculated by Doctr. Joseph Gardner at Point Shirley, and I expect to have Brother Thacher’s Company; —now if we could make a Triumvirate, I am perswaded it would be for our mutual Support, Com­fort and Edification—but if Brother Thacher should not have Courage enough, yet it would be a singular pleasure to me if you and I could be pockey Companions. I want three Weeks close Conversation with you, which will be about the Time we shall have, as I suppose. I can have a warm convenient Room, and a fine Woman to look after us, (Mrs. Bennet,) and Doctor Gardner will be in the House with us, till we are safe thro’. John I beg you would accompany me, and pray let me know your Resolution imediately, by a Letter unless you can come to Town which you may do with the utmost Safety. If you are not down before the Court, let me know as soon as possible whether I shall secure you a Birth with me. If you can come to Town imediately upon the Rect. of this, it would be best, as we can conjointly settle preliminaries with the Doctr. &c. I think it much best to take it soon, and the Doctor is of this Opinion likewise. Brother, I feel a longing Desire to have you with me, and once more intreat and Command you not to let want of Courage, or any other Cause prevent your Complying with this Request from your Brother and Friend
     
      JonSewall
     
    